Citation Nr: 0307454	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  98-15 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran and his fiancée


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for PTSD.  

In November 1999, the veteran was scheduled to appear at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  However, he failed to report.  

In January 2000, the Board remanded the case to the RO for 
additional development.  After the case was returned to the 
Board, the Board undertook further development pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  When the development was 
completed, the Board provided notice of the development to 
the veteran in a March 2003 letter, as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  He was afforded a 
period of 60 days from the date of the letter to respond.  In 
a signed statement received on April 1, 2003, the veteran 
indicated he had no further evidence or argument to present.  
Therefore, the Board finds that appellate adjudication of the 
veteran's appeal may proceed at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.  

3.  The record contains independent evidence of the stressful 
event to which the veteran has claimed that he was exposed 
during his service in Vietnam.  

4.  The veteran has been diagnosed with PTSD as a result of 
the stressor he experienced in Vietnam.  

CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statement of the case, and VA letters to the veteran, 
apprised him of the information and evidence needed to 
substantiate the claim, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determination was 
made.  In the March 2002 supplemental statement of the case, 
the new regulations were outlined for the veteran and it was 
explained that he was responsible for submitting private 
treatment reports, although with the appropriate release 
forms they would be requested on his behalf.  VA treatment 
reports and records from Federal agencies would be obtained 
by VA, unless they were reported to be unavailable.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, the 
Board finds that the documents clearly satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claims and identified the evidence that 
VA was to acquire on his behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence to substantiate his 
claim adjudicated herein.  Service records and service 
medical records were associated with the veteran's file.  A 
response was received from the United States Armed Services 
Center for Research of Unit Records (USASCRUR).  The veteran 
was afforded a VA examination and an opinion was obtained.  
He was also provided the opportunity to present oral 
testimony at a personal hearing before a hearing officer at 
the RO in October 1998.  There is no indication that there 
exists any evidence which has a bearing on this case that has 
not been obtained.  Further, in a signed statement received 
on April 1, 2003, the veteran indicated he had no further 
evidence or argument to present.  Moreover, in light of the 
decision herein, no further assistance is necessary.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

With regard to claims of entitlement to service connection 
for PTSD, 38 C.F.R. § 3.304(f) requires the following:  
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  38 C.F.R. § 3.304(f) (2002).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  See also, Suozzi v. 
Brown, 10. Vet. App. 307, 310-311 (1997) (corroboration of 
every detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the appellant's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's DD Form 214 reflects that he served in the 
Republic of Vietnam from August 1971 to May 1972.  Service 
personnel records establish that he served with the 233rd 
Transportation Company as a Heavy Truck Driver beginning in 
September 1971.  His awards and decorations include the 
National Defense Service Medal, the Vietnam Service Medal 
with one Bronze Service Star, and the Vietnam Campaign Medal.  
Service records do not indicate he actually served in combat.  
Hence, combat activity against the enemy may not be conceded.  

In written statements as well as at his personal hearing in 
October 1998, the veteran related several stressor events 
that he experienced in Vietnam.  In an August 2001 response, 
USASCRUR provided the RO with a unit history from the 233rd 
Transportation Company during the period of time that the 
veteran served in Vietnam with that unit.  Based upon a 
review of these records, and the veteran's statements and 
testimony, the Board determined in September 2002, that there 
was sufficient documentation to support the occurrence of one 
of the claimed stressors.  The confirmed stressor related to 
being exposed to enemy activity while riding in a convoy on a 
mined road in September 1971.  It is noted that, although it 
would be impossible to determine the veteran's exact location 
during the event in question, the historical military records 
support a finding that the veteran was, at a minimum, 
stationed in an area that was close to, and closely 
supporting, combat operations.  Accordingly, resolving any 
reasonable doubt in favor of the veteran, the Board concludes 
that he was exposed to a verified stressor in service.  See 
38 U.S.C.A. § 5107; Suozzi, Pentecost, supra.  

VA outpatient treatment reports indicate that the veteran has 
been diagnosed with PTSD and he has participated in a PTSD 
recovery program.  At a VA examination in June 1998, the 
veteran was diagnosed with PTSD.  An additional examination 
was obtained to ascertain whether the veteran's PTSD was due 
to the verified stressor.  Upon VA examination in January 
2003, the examiner concluded that the veteran's claimed 
stressor was not sufficient upon which to base a diagnosis of 
PTSD.  However, in a follow-up report dated in February 2003, 
the examiner concluded that the veteran met the diagnostic 
criteria to support a diagnosis of PTSD based on the claimed 
stressor event.  As such, the record contains evidence that 
the veteran was exposed to a verified stressor, he has been 
diagnosed with PTSD, and his PTSD has been attributed to the 
verified stressor.  Consequently, the requirements of 
3.304(f) have been met, and service connection for PTSD is 
warranted.  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

